Citation Nr: 0025734	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-40 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a right 
femur disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a 10 percent rating for a 
right femur disability was granted, effective as of June 20, 
1994, the date of receipt by VA of the veteran's claim. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right femur disability is manifested by 
limitation of motion of the right hip to 120 degrees of 
flexion and complaints of weakness, pain, soreness and 
tenderness.

3.  His right femur disability is not manifested by 
ankylosis; limitation of abduction of the thigh with motion 
lost beyond 10 degrees; flail hip joint; malunion of the 
right femur with moderate knee or hip disability; fracture of 
the surgical neck of the femur with false joint; or fracture 
of the shaft or anatomical neck of the femur.  


CONCLUSION OF LAW

The criteria for an increased disability rating for a right 
femur disability, currently evaluated as 10 percent 
disabling, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5015, 5251, 5252, 5253, 5254, 5255 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for a bony exostosis of the right femur, 
excised and recurring, was established by means of a July 
1967 rating action as service medical records indicate that 
the veteran had underwent surgery during active duty to 
remove a bony growth from his right femur.  A noncompensable 
disability rating was assigned effective March 15, 1967, the 
day after the veteran separated from active duty.  By means 
of November 1994 rating action, the disability evaluation of 
the veteran's right femur disability was increased to 10 
percent disabling effective June 2, 1994, the date of his 
claim for an increased evaluation.  The veteran appeals this 
rating action and claims that his right femur disability is 
more severe than currently evaluated and that an increased 
disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

In June 1994 the veteran complained of right leg weakness 
secondary to his right femur disability.  VA radiographic 
studies conducted indicate that he had localized cortical 
thickening along the mid shaft of his right femur.  There was 
deformity of the subcapital of the femoral neck.  No 
articular abnormality is noted.  Clinical correlation was 
recommended.  

A September 1994 VA outpatient treatment record shows that 
the veteran complained of right leg weakness.  He stated that 
medicine helps sometimes.  The treatment record indicates 
that he was in no acute distress.  He was given medication 
and advised to return to the clinic for follow-up in 5-6 
months.  

A May 1995 examination report from Dr. Paul L. Classen of the 
IMC Mobile Medical Group indicates that the veteran 
complained of trouble with his joints, thigh, and shoulders.  
The veteran asserted that he was disabled due to chronic 
right thigh and shoulder pain.  He alleged that he had pain 
constantly through the day and that the pain was most severe 
in his right thigh.  He indicated that he could walk 
approximately 200 feet before having to stop; however, he 
usually limited himself to shorter distances.  He could not 
stay seated for any significant length of time due to pain in 
his back and right leg.  Objectively, he had pain in the 
right thigh anteriorly with mild discomfort during rotation 
of the hip.  Dr. Classen noted that the veteran appeared to 
have discomfort in his right thigh and favored this thigh 
when he got up and down and when he walked.  

A May 1995 private medical examination report from Dr. A. 
Jeffrey Zieman, of the IMC Mobile Medical Group, indicates 
that the veteran complained of chronic pain in his lower 
back, upper thigh and joints.  Dr. Zieman noted that the 
veteran had "full range of motion in all spheres."  He had 
flexion in his hips to 90 degrees with internal and external 
rotation to 20 degrees.  His reflexes were 2+/4.  Similarly 
his gait showed no disequilibrium.  

Pursuant to a December 1999 Remand, the veteran was afforded 
a VA examination in April 2000.  The report indicates a 
history of chronic soreness and tenderness over the right 
femur.  The veteran reported that extended periods of 
weightbearing were bothersome and that squatting was 
bothersome.  He could go up and down a flight of stairs at 
his own pace.  The examiner noted that the veteran moved 
without apparent difficulty with only a minimal, if any, limp 
on the right.  However, when asked to heel and toe walk, his 
limp increased somewhat.  He was able to squat and arise 
again with some degree of difficulty.  Range of motion 
revealed 120 degrees of active and passive flexion in the 
right hip.  Active and passive abduction was 45 degrees and 
internal and external rotation was recorded at 20 degrees.  
He had mild thigh pain on range of motion testing.  The 
examiner did not see any evidence of excess motion in 
coordination or fatigability.  The examiner noted that pain 
was located in the right thigh region on range of motion 
testing of the hip and pain could further limit functional 
ability during flare ups or with increased use; however, the 
examiner stated that it was not feasible to attempt to 
express any of these in terms of additional limitation of 
motion as this could not be determined with any degree of 
medical certainty.  The examiner noted that there was no 
evidence of malunion of the right femur.  Similarly, there 
was no hip disability or fracture of the surgical neck of the 
femur with a false joint.  There was also no fracture of the 
shaft and no evidence of flail joint.   The examiner opined 
that the use of a brace or similar prosthetic device was not 
necessary.  

An April 2000 VA x-ray report indicates that there was some 
remodeling of the mid shaft of the right femur from a 
previous trauma.  An infarct was noted in the distal canal.  
No additional soft tissue or bony abnormalities are noted.  
An impression of well-healed fracture of the mid femoral 
shaft is indicated.  

After a review of the evidence, the Board finds that an 
increased disability rating for the veteran's right femur 
disability, currently evaluated as 10 percent disabling, is 
not warranted.  His right femur disability is evaluated under 
Diagnostic Code 5015.   38 C.F.R. § 4.71a.  Under these 
criteria, a benign new growth of bone will be rated on 
limitation of motion of the affected part or as degenerative 
arthritis.   

The appropriate rating criteria for limitation of motion of 
the thigh are found in Diagnostic Codes 5250 to 5255 of the 
rating criteria.  Under Diagnostic Code 5250, a 60 percent 
disability rating is warranted for favorable ankylosis of the 
hip, in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction.  An increased 
disability rating under this criteria is not warranted as the 
evidence, as set forth above, does not show that the veteran 
has ankylosis of his right hip resulting from his service 
connected right femur disability.  

Under Diagnostic Code 5252, limitation of the flexion of the 
thigh to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation is warranted 
for limitation of extension of the thigh to 30 degrees.  
However, an increased disability rating is not appropriate 
under these criteria.  On the contrary, the report of his 
most recent VA examination, dated in April 2000, indicates 
that he had 120 degrees of active and passive motion in his 
right hip. 

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, warrants a 10 
percent disability rating. Similarly, limitation of adduction 
of the thigh, cannot cross legs, warrants a 10 percent 
disability rating.  A 20 percent evaluation is appropriate 
for limitation of abduction of the thigh, motion lost beyond 
10 degrees.   However, the medical evidence does not show 
that the veteran has limitation of rotation or limitation of 
adduction of the right thigh.  On the contrary, the April 
2000 VA examination report indicates that he has 50 degrees 
of external rotation of the right thigh. 

Under Diagnostic Code 5254, flail joint of the hip warrants 
an 80 percent disability rating.  Under Diagnostic Code 5255, 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent disability rating.  A 20 percent 
disability evaluation is appropriate for malunion of the 
femur with moderate knee or hip disability.  In addition, a 
60 percent disability evaluation is appropriate for a 
fracture of the surgical neck of the femur with a false 
joint, or a fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weight bearing 
preserved with the aid of a brace.  However, the April 2000 
examination report indicates that there was no evidence of 
malunion of the right femur.  Similarly, there was no hip 
disability or fracture of the surgical neck of the femur with 
a false joint.  There was also no fracture of the shaft and 
no evidence of flail joints.   The examiner opined that the 
use of a brace or similar prosthetic device was not 
necessary.  Accordingly, an increased disability is not 
warranted under Diagnostic Codes 5254 or 5255.

In addition to rating under the provisions for limitation of 
motion, the veteran's right femur disability, may be rated 
under Diagnostic Code 5003 for degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5015.  Under this 
criteria, arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  However, as indicated above, an 
increased disability rating in excess of the 10 percent 
already in effect is not warranted based on limitation of 
motion.  

The Board notes that Diagnostic Code 5003 provides for, in 
the absence of limitation of motion, a 20 percent disability 
evaluation for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent evaluation for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  However, rating under these 
provisions is not permitted in the present case.  This rating 
criteria provides that the ratings based on X-ray findings 
will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.  As stated 
previously, the veteran's disability right femur disability 
resulted from exostosis of his femur and is properly 
classified as a benign bone growth under Diagnostic Code 
5015.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints have been noted on 
various medical records and examination reports.  These 
complaints are significant, not only in view of the rating 
criteria, whereby impairment as manifested by recurrent 
attacks is to be considered in determining the appropriate 
disability level, but also with regard to regulatory 
provisions stipulating that functional impairment is to be 
considered in determining the degree of orthopedic 
disability.  See 38 C.F.R. §§  4.40 and 4.45 (1999); see also 
DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran was found to have pain in his right thigh region 
on range of motion testing of the hip during his most recent 
examination, the examiner indicated that it was not feasible 
for him to attempt to address these complaints in terms of 
additional limitation or motions as such matters could not be 
determined with any degree of medical certainty.  The Board 
notes that the veteran, on examination, showed no excess 
motion, incoordination or fatigability.  While squatting and 
weightbearing were bothersome, he could walk up and down a 
flight of stairs "at his own pace."  Based on the evidence, 
the Board must find that any functional impairment resulting 
from the veteran's right femur disability is sufficiently 
compensated by the 10 percent rating currently in effect.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a right femur 
disability, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5251, 
5252, 5253, 5254, 5255 (1999).



ORDER

An increased disability evaluation for a right femur 
disability, currently evaluated as 10 percent disabling, is 
denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge


 



